DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 1/13/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feathergill (US PGPUB # 2010/0011178 A1) in view of Dornemann (US PGPUB # 2016/0147607 A1).  


With respect to claim 1, the Feathergill reference teaches a method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 
determining an existence or availability of a base snapshot of the virtual disk; (paragraph 79, where at Block 430, the backup module 220 issues a call to unlock the virtual machine disk (VMDK) files for read-only purposes and to create the hypervisor snapshot 234 of the VMFS 210)
intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server; (paragraph 80, where the hypervisor 208 redirects any write requests or data modification requests intended for the virtual disk to the redo -log file while the virtual disk is unlocked for backup)
replicating the I/O stream at a backup site; (paragraph 80, where the hypervisor 208 redirects any write requests or data modification requests intended for the virtual disk to the redo -log file while the virtual disk is unlocked for backup)
storing the replicated I/O stream at the backup site in I/O logs; (paragraph 80, where the hypervisor 208 redirects any write requests or data modification requests intended for the virtual disk to the redo-log file while the virtual disk is unlocked for backup)

receiving a request for recoverable data from a replication target; (paragraph 84, where once the application writers are released, the snapshot 234 is configured to house any changes directed to the VM_A.VMDK (Block 445) until the changes are committed to the VMDK file and the VMDK file is restored to its original state) and 
sending data to the replication target based at least on a portion of the recoverable snapshot-log chain. (paragraph 84, where once the application writers are released, the snapshot 234 is configured to house any changes directed to the VM_A.VMDK (Block 445) until the changes are committed to the VMDK file and the VMDK file is restored to its original state)
However, the Feathergill reference does not explicitly teach replicating the I/O stream at a backup site, received through an I/O stack at the intercepted virtual disk I/O stream.  (emphasis added)
	The Dornemann reference teaches it is conventional to have replicating the I/O stream at a backup site, received through an I/O stack at the intercepted virtual disk I/O stream.  (paragraph 299, where the write operation may be received by intercepting a command generated by the VM for the purpose of storing data in the virtual hard disk file. The command may be intercepted by the driver that is tracking the virtual hard disk file as the command passes through the I/O stack of the hypervisor) 
received through an I/O stack at the intercepted virtual disk I/O stream, as taught by the Dornemann reference.
The suggestion/motivation for doing so would have been to generate an incremental backup of the VM based on the change block bitmap file in response to an instruction from a storage manager, where the incremental backup includes the data in the first sector.  (Dornemann, abstract)
Therefore it would have been obvious to combine the Feathergill and Dornemann references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Feathergill and Dornemann references teaches the method of claim 1, wherein the operations further comprise establishing a filter framework at the interception point, the filter framework including an I/O stack and an I/O filter. (Feathergill, paragraph 84, where in certain embodiments Block 445 comprises the hypervisor 208 redirecting or recording writes received from virtual machine applications to the snapshot 234 file, redo-log file, or like data structure; and Dornemann, paragraph 299, where the write operation may be received by intercepting a command generated by the VM for the purpose of storing data in the virtual hard disk file. The command may be intercepted by the driver that is tracking the virtual hard disk file as the command passes through the I/O stack of the hypervisor)

With respect to claim 3, the combination of the Feathergill and Dornemann references teaches the method of claim 2, wherein the virtualization server is an ESX hypervisor server and the operations further comprise including a filter driver for the filter framework within the ESX hypervisor server. (Feathergill, paragraph 29, where there is an ESX server; and paragraph 84, where in certain embodiments Block 445 comprises the hypervisor 208 redirecting or recording writes received from virtual machine applications to the snapshot 234 file, redo-log file, or like data structure)

With respect to claim 4, the combination of the Feathergill and Dornemann references teaches the method of claim 2, wherein the operations further comprise configuring the filter framework to enable an I/O touch point in the I/O stream. (Feathergill, paragraph 37, where in certain embodiments, after creating the snapshot 134, the hypervisor 108 then redirects and/or queues writes directed from applications on the virtual machine 106 to the virtual disk file(s) 112. At a subsequent time (e.g., when the backup process is complete), the intended changes are then committed to the virtual disk file(s) 112)

With respect to claim 5, the combination of the Feathergill and Dornemann references teaches the method of claim 4, wherein the I/O stream includes an I/O cancellation and the operations further comprise configuring the filter driver to intercept only completed I/Os in the I/O stream using the enabled I/O touch point. (Feathergill, paragraph 37, where in certain embodiments, after creating the snapshot 134, the hypervisor 108 then redirects and/or queues writes directed from applications on the 

With respect to claim 6, the combination of the Feathergill and Dornemann references teaches the method of claim 5, wherein the I/O cancellation is a distributed I/O cancellation and wherein the operations further comprise managing the distributed I/O cancellation at the I/O stack and not at the I/O filter of the filter framework. (Feathergill, paragraph 37, where in certain embodiments, after creating the snapshot 134, the hypervisor 108 then redirects and/or queues writes directed from applications on the virtual machine 106 to the virtual disk file(s) 112. At a subsequent time (e.g., when the backup process is complete), the intended changes are then committed to the virtual disk file(s) 112; and paragraph 68 during the commit phase additional writes received from the virtual machine applications can be temporarily queued until they too are committed to the virtual machine files.)

Claims 7-12 are the system implementation of claims 1-6, and rejected under the same rationale as above.  The Examiner notes a processor and memory are discussed in paragraph 5.  

Claims 13-18 are the non-transitory machine-readable medium implementation of claims 1-6, and rejected under the same rationale as above.

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-18 (see pages 6-7) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of the Feathergill and Dornemann references as shown in the rejections above.  The Examiner notes that the Dornemann reference teaches the newly added limitations presented in the independent claims as noted above.  

   4.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-18 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Primary Examiner, Art Unit 2137